Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 22, 2020 and December 07, 2020 has been considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent No. US 10,168,828 B2 in view of YUANJUN WU et al.(CN 101131492 A) (herein after WU)(IDS document provided by the applicant).   

The following chart serves as an illustration of the similarities between Claim 1 of the instant application and Claim 1 of the US patent No. US 10,168,828 B2 Patent. 
16/904,950
US 10,168,828 B2
Claim 1:  A display device with a touch panel, the display device comprising:
a display panel;
a substrate;
a plurality of electrodes formed on the substrate, the plurality of electrodes including a first group of electrodes and a second group of electrodes, each of the first group of electrodes having a contact portion;
an insulating film made of a negative resist and formed on the plurality of electrodes;
an intersecting electrode formed on the insulating film and intersecting with one of the second group of electrodes; and
a protective film made of a negative resist on the 
wherein each of the first group of electrodes includes a first region exposed from the insulating film at the contact portion and a second region covered with the insulating film,
the second region is larger than the first region, and
the intersecting electrode is connected to each of the first group of electrodes at the contact portion.
Claim 1: A display device with a touch panel, the display device comprising: 
a display panel;  
a substrate;  
a plurality of electrodes formed on the substrate, the plurality of electrodes including a first group of electrodes and a second group of electrodes, each of the first group of electrodes having a contact portion;  
an insulating film made of a negative resist and formed on the plurality of electrodes;  
an intersecting electrode formed on the insulating film and intersecting with each of the second group of electrodes;  
and a protective film made of a negative resist on the 
wherein each of the first group of electrodes is exposed from the insulating film at the contact portion, wherein the intersecting electrode is connected to each of the first group of electrodes at 
the contact portion, and the insulating film is different in a planar shape from the plurality of electrodes.


The US Patent No. US 10,168,828 B2 does not teach the display panel, wherein each of the first group of electrodes includes a first region exposed from the insulating film at the contact portion and a second region covered with the insulating film, the second region is larger than the first region.


    PNG
    media_image1.png
    292
    415
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    229
    254
    media_image2.png
    Greyscale



However, WU teaches a touch control panel, wherein each of the first group of electrodes includes a first region(634) exposed from the insulating film(640, fig.8C) at the contact portion and a second region(632) covered with the insulating film(640, fig.8C), the second region is larger than the first region(fig.8B). 

Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the US Patent No. US 10,168,828 B2 with the teaching of WU to include the feature in order to provide a touch sensitive display that would overcome problem of chromatic aberration and improve visual effect of the touch control panel.

Claim 2 corresponds to claim 3 of US 10,168,828 B2;

Claim 3 corresponds to part of claim 1 of US 10,168,828 B2;

Claim 4 corresponds to claim 2 of US 10,168,828 B2;

Claim 5 corresponds to claim 3 of US 10,168,828 B2; and
 
Claims 6-10 are rejected for the same reasons as mentioned in the rejection of claims 1-5, since claims 6-10 recite almost identical limitations as in claims 1-5 except for minor wording and insignificant change in terminology.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent No. US 9,952,710 B2 in view of YUANJUN WU et al.(CN 101131492 A)(herein after WU) (IDS document provided by the applicant).   
   
The following chart serves as an illustration of the similarities between Claim 1 of the instant application and Claim 1 of the US Patent No. US 9,952,710 B2 Patent. 

16/904,950
US 9,952,710 B2
Claim 1:  A display device with a touch panel, the display device comprising:
a display panel;
a substrate;
a plurality of electrodes formed on the substrate, the plurality of electrodes including a first group of electrodes and a second group of electrodes, each of the first group of electrodes having a contact portion;
an insulating film made of a negative resist and formed on the plurality of electrodes;
an intersecting electrode formed on the insulating film and intersecting with one of the second group of electrodes; and

wherein each of the first group of electrodes includes a first region exposed from the insulating film at the contact portion and a second region covered with the insulating film,
the second region is larger than the first region, and
the intersecting electrode is connected to each of the first group of electrodes at the contact portion.
Claim 1: A touch panel comprising:



a substrate;
a plurality of electrodes formed on the substrate, the plurality of electrodes including a first group of electrodes and a second group of electrodes, each of the first group of electrodes having a contact portion;
an insulating film made of a negative resist and formed on the plurality of electrodes;
an intersecting electrode formed on the insulating film and intersecting with each of the second group of electrodes; and

wherein each of the first group of electrodes is exposed from the insulating film at the contact portion, 
wherein the intersecting electrode is connected to each of the first group of electrodes at the contact portion,
the insulating film is different in a planar shape from the plurality of electrodes.


The US Patent No. US 9,952,710 B2 does not teach the display device comprising: a display panel, wherein each of the first group of electrodes includes a first region exposed from the insulating film at the contact portion and a second region covered with the insulating film, the second region is larger than the first region.


    PNG
    media_image1.png
    292
    415
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    229
    254
    media_image2.png
    Greyscale

However, WU teaches a touch control panel comprising:
a display panel(Para-4,5), 
wherein each of the first group of electrodes includes a first region(634) exposed from the insulating film(640, fig.8C) at the contact portion and a second region(632) covered with the insulating film(640, fig.8C), the second region is larger than the first region(fig.8B). 

Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the US Patent No. US 9,952,710 B2 with the teaching of WU to include the feature in order to provide a touch sensitive display that would overcome problem of chromatic aberration and improve visual effect of the touch control panel.

Claim 2 corresponds to claim 3 of US 9,952,710 B2;

Claim 3 corresponds to part of claim 1 of US 9,952,710 B2;

Claim 4 corresponds to claim 2 of US 9,952,710 B2;

Claim 5 corresponds to claim 3 of US 9,952,710 B2; and 

Claims 6-10 are rejected for the same reasons as mentioned in the rejection of claims 1-5, since claims 6-10 recite almost identical limitations as in claims 1-5 except for minor wording and insignificant change in terminology.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. US 8,941,616 B2 in view of Park et al.(US 2008/0246744 A1)(herein after Park).  

The following chart serves as an illustration of the similarities between Claim 1 of the instant application and Claim 1 of the US Patent No. US 9,952,710 B2 Patent. 
 
16/904,950
US 8,941,616 B2
Claim 1:  A display device with a touch panel, the display device comprising: a display panel;
a substrate;
a plurality of electrodes formed on the substrate, the plurality of electrodes including a first group of electrodes and a second group of electrodes, each of the first group of electrodes having a contact portion;
an insulating film made of a negative resist and formed on the plurality of electrodes;
an intersecting electrode formed on the insulating film and intersecting with one of the second group of electrodes; and
a protective film made of a negative resist on the intersecting electrode and on the insulating film,

the second region is larger than the first region, and
the intersecting electrode is connected to each of the first group of electrodes at the contact portion.
Claim 1: A touch panel comprising: 


a substrate,
a plurality of first electrodes extending in a first direction on the substrate and being disposed in parallel in a second direction intersecting the first direction, and a plurality of second electrodes intersecting the plurality of first electrodes, extending in the second direction, and being disposed in parallel in the first direction;  
wherein each of the plurality of first electrodes includes a first portion and a second portion;  wherein the second portion of first electrode and the second electrode are made of a first conductive film, and the first 
adjacent contact portions.

Claim 4: A touch panel according to claim 1, wherein: each of the plurality of second electrodes includes a portion wider than a portion intersecting the first portion of the first electrode, between adjacent two electrodes of the plurality of first electrodes.



The US Patent No. US 8,941,616 B2 does not teach a display panel. 

However, Park teaches a touch-screen display panel(300, figs.1&2). 

Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the US patent No. US 8,941,616 B2 with Park.  Park suggests that a display panel is well-known in the art for displaying images(abstract). 

Claim 2 corresponds to claim 6 of US 8,941,616 B2;

Claim 3 corresponds to part of claim 1 of US 8,941,616 B2;

Claim 4 corresponds to claim 5 of US 8,941,616 B2;

Claim 5 corresponds to claim 6 of US 8,941,616 B2; and 

Claims 6-10 are rejected for the same reasons as mentioned in the rejection of claims 1-5, since claims 6-10 recite almost identical limitations as in claims 1-5 except for minor wording and insignificant change in terminology.

7.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 8,436,830 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitations of claims 1-8 of U.S. Patent No. US 8,436,830 B2 reads on corresponding limitations of claims 1-10 the current 16/904,950. Both the current application and the published patent disclose a touch sensitive liquid crystal display panel having a substrate and plurality touch electrodes.
Comparing independent claims and their dependent claim set of the current application and claims of the U.S. Patent No. US 8,436,830 B2 is given below:-
16/904,950
US 8,436,830 B2
Claim 1:  A display device with a touch panel, the display device comprising:
a display panel;
a substrate;
a plurality of electrodes formed on the substrate, the plurality of electrodes including a first group of electrodes and a second group of electrodes, each of the first group of electrodes having a contact portion;
an insulating film made of a negative resist and formed on the plurality of electrodes;
an intersecting electrode formed on the insulating film and intersecting with one of the second group of electrodes; and
a protective film made of a negative resist on the 
wherein each of the first group of electrodes includes a first region exposed from the insulating film at the contact portion and a second region covered with the insulating film,
the second region is larger than the first region, and
the intersecting electrode is connected to each of the first group of electrodes at the contact portion.
Claim 1: A display device with a touch panel, the display device comprising: 
a display panel;  and 
a capacitance coupling type touch panel disposed on a surface of an observer side of the display panel;  
wherein the capacitance coupling type touch panel includes a substrate, a plurality of first electrodes extending in a first direction on the substrate and being disposed in parallel in a second direction intersecting the first direction, and a plurality of second electrodes three-dimensionally intersecting the plurality of first electrodes, extending in the second direction, and being disposed in parallel in the first direction;  

wherein an insulating film made of a negative resist is formed between the first portion and the second portion;  and 
wherein the first portion is electrically connected to the second portion via a contact portion formed through the insulating film.

Claim 4: A display device with a touch panel according to claim 1, wherein: 
each of the plurality of second electrodes includes a portion wider than a portion three-dimensionally intersecting the first portion, between adjacent two electrodes of the plurality of first electrodes;  and 
each of the plurality of first electrodes includes the second 


Claim 2 corresponds to claim 6 of US 8,436,830 B2;

Claim 3 corresponds to part of claim 1 of US 8,436,830 B2;

Claim 4 corresponds to claim 5 of US 8,436,830 B2;

Claim 5 corresponds to claim 6 of US 8,436,830 B2; and 

Claims 6-10 are rejected for the same reasons as mentioned in the rejection of claims 1-5, since claims 6-10 recite almost identical limitations as in claims 1-5 except for minor wording and insignificant change in terminology.

Claim Rejections - 35 USC § 103

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YUANJUN WU et al.(CN 101131492 A)(herein after WU) (IDS document provided by the applicant) in view of Yoshida et al.(US 6,642,984 B1)(herein after Yoshida).

Regarding claim 1, Yoshida teaches a display device with a touch panel(Para 4-5), the display device comprising:

a display panel(Para-5: use of touch panels as input devices, among which touch sensitive liquid crystal display devices are the most popular products today);

a substrate(substrate 110, fig.1C);

a plurality of electrodes(122 or 142, fig.1A;  622 or 632, fig.8B) formed on the substrate(110 or 610), the plurality of electrodes including a first group of electrodes and a second group of electrodes(figs.8B&8C), each of the first group of electrodes having a contact portion(634 or 624);

an insulating film(first dielectric layer 640, fig.8B) [made of a negative resist and] formed on the plurality of electrodes (632, fig.8B);

an intersecting electrode(634, fig.8B) formed on the insulating film(640) and intersecting with one of the second group of electrodes(624); and
(650) [made of a negative resist] on the intersecting electrode(634) and on the insulating film (640) (fig.8C),

wherein each of the first group of electrodes includes a first region exposed from the insulating film(640) at the contact portion and a second region covered with the insulating film (fig.8C),

the second region is larger than the first region(fig.8B), and
the intersecting electrode is connected to each of the first group of electrodes at the contact portion(figs.8B&8C). 

Nevertheless, WU is not found to teach expressly the display device, wherein the insulating film and protective film are made of a negative resist. WU discloses that the insulating film is made of silicon nitride, silicon oxide, or an organic resin(Para-63, Page-9).

However, Yoshida teaches a liquid crystal display apparatus having wide transparent electrode and stripe electrodes, wherein an insulating film used in between solid transparent electrode and alignment layer can be made of negative resist or other organic resin, silicon oxide or silicon nitride(Col-11, Lines 39-50). 
Therefore, it would have been obvious to one of ordinary skill, in the art at the time of the invention, to a negative resist as taught by Yoshida for the insulating film and protective film in the device of WU, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious. 

Regarding claim 2, WU as modified by Yoshida teaches the display device according to claim 1, wherein the protective film is located in the contact portion(fig.8C, WU).

Regarding claim 3, WU as modified by Yoshida teaches the display device according to claim 1, wherein the insulating film is different in a planar shape from the plurality of electrodes(fig.8C, WU).

Regarding claim 4, WU as modified by Yoshida teaches the display device according to claim 1, wherein the plurality of electrodes is made of a transparent conductive material(indium tin oxide is a transparent material, Page-8, 10, WU).

Regarding claim 5, WU as modified by Yoshida teaches the display device according to claim 1, wherein the protective film is provided above the contact portion(fig.8C, WU).
Claim 6 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations.

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations.

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations.
Examiner Note
12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative 
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692